DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-31 remain pending. Claims 16, 18-20, 23, 25-26, and 28-29 have been amended. Claims 32-33 have been added. 
Information Disclosure Statement
The Information Disclosure Statement filed on 02/01/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the robot" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to a robot that is different than the drive 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 20-23, 26, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 20150096401 A1) in view of Sejimo et al (US 10442084 B2) and Linnell et al (US 9833907 B1). (Hereinafter referred to as Nagai, Sejimo, and Linnell respectively)

Regarding Claim 16, Nagai discloses a robot (See at least Nagai Paragraph 0022) comprising: 
an arm (See at least Nagai Paragraph 0026); 
a sensor that detects a state of the arm (See at least Nagai Paragraph 0027, the encoders are the sensors which detect the state of the joints which move the arms); 
a logging device that records output information of the sensor regarding the state of the arm (See at least Nagai Paragraph 0013, the encoders store the information of the arm); and 
a supplying unit that supplies power to the sensor and the logging device in a state where a drive power supply of the arm is shut off (See at least Nagai Paragraphs 0028-0029, the battery is interpreted as the supplying unit),… 
wherein the logging device starts to output to a controller that controls the operation of the robot, when the robot and the controller connect with each other, information including the output information of the sensor that the logging device recorded regarding the state of the arm…when the robot and the controller were disconnected with each other.
However, Sejimo teaches this limitation (See at least Sejimo Column 4 lines 29-41, the robot transmits the sensor information it recorded to the controller when the controller is powered on; The controller being powered off is interpreted as the controller being disconnected from the robot and the controller being powered on and receiving information from the robot is interpreted as the controller being connected to the robot; See at least Sejimo Column 3 line 58- Column 4 line 6, the encoder can record information even when the power supply is turned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to output the information of the sensor when the robot and the controller become connected with each other. The sensor information can be used to detect any changes that occurred in the robot from the last time it was connected (See at least Sejimo Column 4 lines 42-64) or any abnormal conditions (See at least Sejimo Column 8 lines 37-55).   Since the controller controls the robot arm, one would be motivated to send the sensor information to the controller to allow the controller to be aware of any changes or abnormal values occurring in the robot so as to react accordingly to the changes and/or abnormal values. This would increase the overall safety of the robot system. 
	Modified Nagai fails to disclose the information recorded by the logging device regarding the state of the arm is …at the time when the robot and controller were disconnected with each other. 
However, Linnell teaches recording information regarding the state of the arm at the time when the controller is disconnected (See at least Linnell Column 22 line 57- Column 23 line 7, the positions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Linnell to record the information regarding the state of the arm at the time when the controller and robot are disconnected. This would allow the system to reconfigure to operate using the most recent configuration when the controller is connected again, such as operating a particular joint that was the most recent component operated prior to the disconnection (See at least Linnell Column 22 line 57- Column 23 line 7). This would increase the efficiency of the system and save time by allowing the robot to operate based on the most recent configuration before the disconnection, rather than having to reconfigure the robot again. 

Regarding Claim 17, Nagai discloses wherein the arm comprises a plurality of links and a joint that connects the plurality of links (See at least Nagai Paragraphs 0023-0027), and 
wherein the supplying unit supplies the power to the sensor and the logging device when power to drive the at least one joint the arm comprises is not supplied (See at least Nagai Paragraphs 0028-0029).
Regarding Claim 18, Nagai discloses wherein the joint comprises a plurality of joints (See at least Nagai Paragraph 0024), and the sensor comprises a plurality of sensors (See at least Nagai Paragraph 0027), and 
wherein the logging device starts to output the output information of the sensor regarding the state of the arm to the controller for each of the plurality of joints (See at least Nagai Paragraphs 0006 and 0008).

Regarding Claim 20, Nagai discloses wherein the logging device records the output information of the sensor regarding the state of the arm by being powered by the supplying unit in a state where the controller and the robot are disconnected from each other (See at least Nagai Paragraph 0028-0029, the battery powers the encoders, which record the information, when the power from the controller stops; the controller not supplying power to the robot is interpreted as a state where the controller is disconnected from the robot).

Regarding Claim 21, Nagai discloses wherein the sensor is an encoder that measures a joint angle of the joint (See at least Nagai Paragraph 0027, the encoders detect the rotation angles of the motors which drive the joints). 

Regarding Claim 22, Nagai fails to disclose …the sensor is a force sensor that detects force applied to the joint. 
However, Sejimo teaches this limitation (See at least Sejimo Column 3 lines 4-16, the robot has a force sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to have force sensors that detect the force applied to the joint. The detection of force allows the system to measure the magnitude and direction of a force (See at least Sejimo Column 3 lines 4-16). This increases the safety of the system as the system would be aware when an excess force has been applied to the robot allowing the system to make adjustments to prevent harm to the robot. 

Regarding Claim 23, Nagai discloses a drive device (See at least Nagai Paragraph 0006, the industrial robot is interpreted as the drive device) comprising: 
a rotary motor (See at least Nagai Paragraph 0027, the motors rotate); 
a sensor that detects a state of the drive device (See at least Nagai Paragraph 0027, the encoders are the sensors); 
a logging device that records output information of the sensor regarding the state of the drive device (See at least Nagai Paragraph 0013, the encoders store the information of the arm); and 
a supplying unit that supplies power to the sensor and the logging device in a state where a drive power supply of the rotary motor is shut off (See at least Nagai Paragraphs 0028-0029, the battery is interpreted as the supplying unit);…
Nagai fails to disclose …wherein the logging device starts to output to a controller that controls the operation of the robot, when the drive device and the controller connect with each other, information including the output information of the sensor that the logging device recorded regarding the state of the drive device…when the drive device and the controller were disconnected with each other.
However, Sejimo teaches this limitation (See at least Sejimo Column 4 lines 29-41, the robot transmits the sensor information it recorded to the controller when the controller is powered on; The controller being powered off is interpreted as the controller being disconnected from the robot and the controller being powered on and receiving information from the robot is interpreted as the controller being connected to the robot; See at least Sejimo Column 3 line 58- Column 4 line 6, the encoder can record information even when the power supply is turned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to output the information of the sensor when the drive device and the controller become connected with each 
Modified Nagai fails to disclose the information recorded by the logging device regarding the state of the drive device is …at the time when the drive device and controller were disconnected with each other. 
However, Linnell teaches recording information regarding the state of the drive device at the time when the controller is disconnected (See at least Linnell Column 22 line 57- Column 23 line 7, the positions of the joints of the arm are stored by the computing device when the controller is powered off, which is interpreted as being disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Linnell to record the information regarding the state of the drive device at the time when the controller and drive device are disconnected. This would allow the system to reconfigure to operate using the most recent configuration when the controller is connected again, such as operating a particular joint that was the most recent component operated prior to the disconnection (See at least Linnell Column 22 line 57- Column 23 line 7). This would increase the efficiency of the system and save time by allowing the drive device to operate based on the most recent configuration before the disconnection, rather than having to reconfigure the drive device again. 

Regarding Claim 26, Nagai discloses wherein the logging device records the output information of the sensor regarding the state of the drive device by being powered by the supplying unit in a state where the controller and the drive device are disconnected from each other (See at least Nagai Paragraph 0028-0029, the battery powers the encoders, which record the information, when the power from the controller stops; the controller not supplying power to the drive device is interpreted as a state where the controller is disconnected from the drive device).

Regarding Claim 28, Nagai discloses the robot system comprising;
the robot according to claim 16 (See Claim 16 rejection above) 
the controller that controls the operation of the robot (See at least Nagai Paragraph 0004);
Nagai fails to disclose …wherein the controller starts to acquire, when the robot and the controller connect with each other, information including the output information of the sensor regarding the state of the robot that the logging device recorded…when the robot and the controller were disconnected with each other, from the logging device.
However, Sejimo teaches this limitation (See at least Sejimo Column 4 lines 29-41, the sensor information recorded by the robot is transmitted to the controller when the controller is powered on; The controller being powered off is interpreted as the controller being disconnected from the robot and the controller being powered on and acquiring information from the robot is interpreted as the controller being connected to the robot; See at least Sejimo Column 3 line 58- Column 4 line 6, the encoder can record information even when the power supply is turned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to have the controller acquire the sensor information when the robot and the controller become connected with each other. The sensor information can be used to detect any changes that occurred in the robot from 
Modified Nagai fails to disclose the information recorded by the logging device regarding the state of the arm is …at the time when the robot and controller were disconnected with each other. 
However, Linnell teaches recording information regarding the state of the arm at the time when the controller is disconnected (See at least Linnell Column 22 line 57- Column 23 line 7, the positions of the joints of the arm are stored by the computing device when the controller is powered off, which is interpreted as being disconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Linnell to record the information regarding the state of the arm at the time when the controller and robot are disconnected. This would allow the system to reconfigure to operate using the most recent configuration when the controller is connected again, such as operating a particular joint that was the most recent component operated prior to the disconnection (See at least Linnell Column 22 line 57- Column 23 line 7). This would increase the efficiency of the system and save time by allowing the robot to operate based on the most recent configuration before the disconnection, rather than having to reconfigure the robot again. 

Regarding Claim 29, Nagai fails to disclose wherein the controller generates diagnosis information on the robot based on the output information of the sensor regarding the state of the arm acquired from the logging device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to have the controller generate diagnosis information on the robot based on the output information. The sensor information can be used to detect any abnormalities (See at least Sejimo Column 8 lines 37-55). Since the control device controls the operation of the robot, one would be motivated to have the control device generate diagnosis information so the control device can notify the user of any abnormal values and stop the robot (See at least Sejimo Column 8 line 56- Column 9 line 2). This would increase the safety of the robot system. 

Regarding Claim 30, Nagai fails to disclose a display device that displays the diagnosis information on the robot.
However, Sejimo teaches this limitation (See at least Sejimo Column 8 line 56- Column 9 line 2, the I/F device displays the abnormality notice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to display the diagnosis information. This would allow a user to be alerted to any abnormalities (See at least Sejimo Column 8 line 56- Column 9 line 2). This would help a user operate the robot in an optimal manner that would not cause the robot any damage which would increase the safety of the robot and the user.

Regarding Claim 31, Nagai discloses wherein the arm comprises a plurality of joints (See at least Nagai Paragraph 0024), and the sensor comprises a plurality of sensors (See at least Nagai Paragraph 0027), and… 
Nagai fails to disclose …wherein the diagnosis information is generated for each of the plurality of joints.
However, Sejimo teaches this limitation (See at least Sejimo Column 8 lines 23-55, diagnosis information is generated based on sensor information; See at least Sejimo Column 3 lines 17-28, there are encoders that measure the rotation angle of each joint). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Nagai with the teachings disclosed in Sejimo to generate diagnosis information on each of the joints. Sensor information can be used to detect any abnormalities (See at least Sejimo Column 8 lines 37-55). By having encoders on each of the joints, the system can determine if there any abnormalities on any of the joints. If any joint has abnormal values, the user can be notified and the robot can be stopped (See at least Sejimo Column 8 line 56- Column 9 line 2). This would increase the safety of the robot system by ensuring all of the joints in the robot are functioning properly.

Regarding Claim 32, modified Nagai fails to disclose the logging device is triggered to record the output information of the sensor regarding the state of the arm at the time when the robot and the controller are disconnected with each other. 
However, Linnell teaches this limitation (See at least Linnell Column 22 line 57- Column 23 line 7, the computing device, which is interpreted as a logging device, stores the joint’s positions when it detects a power-off event of the controller, which is interpreted as disconnecting the controller). 


Regarding Claim 33, modified Nagai fails to disclose the logging device is triggered to record the output information of the sensor regarding the state of the drive device at the time when the robot and the controller are disconnected with each other. 
However, Linnell teaches this limitation (See at least Linnell Column 22 line 57- Column 23 line 7, the computing device, which is interpreted as a logging device, stores the joint’s positions when it detects a power-off event of the controller, which is interpreted as disconnecting the controller). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Linnell to record the information regarding the state of the drive device at the time when the controller and drive device are disconnected. This would allow the system to reconfigure to operate using the most recent configuration when the controller is connected again, such as operating a particular joint that was the most recent component operated prior to the disconnection (See at least Linnell Column 22 line 57- Column 23 line 7). This would increase the efficiency of the system and save time by allowing the . 

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai and in view of Sejimo and Linnell and in further view of Tsuboi (US 20170007336 A1). (Hereinafter referred to as Tsuboi)

Regarding Claim 19, modified Nagai fails to disclose wherein the logging device records the output information of the sensor in association with clock information. 
However, Tsuboi teaches this limitation (See at least Tsuboi Paragraphs 0162-0164, the angular velocity is measured and if it is greater than a threshold, the time is recorded for how long the value was above the threshold; See at least Tsuboi Paragraph 0164, this process can be done for various sensor values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Tsuboi to record the output information of the sensor in association with clock information. Using the time a value has been over a threshold allows the system to detect malfunctions (See at least Tsuboi Paragraph 0164).  Detecting malfunctions allows the system to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system.

Regarding Claim 25, modified Nagai fails to disclose wherein the logging device records the output information of the sensor in association with clock information. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Tsuboi to record the output information of the sensor in association with clock information. Using the time a value has been over a threshold allows the system to detect malfunctions (See at least Tsuboi Paragraph 0164).  Detecting malfunctions allows the system to impose restrictions on the arm and drive the arm to avoid malfunctions (See at least Tsuboi Paragraph 0007). This would increase the safety of the robot system.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Sejimo and Linnell, and in further view of Osaka (US 20150165620 A1) (Hereinafter referred to as Osaka)

Regarding Claim 24, modified Nagai fails to disclose wherein the drive device further comprises a reducer that comprises an input shaft and an output shaft, and 
wherein the input shaft of the reducer is coupled to a rotary shaft of the rotary motor. 
However, Osaka teaches these limitations (See at least Osaka Paragraph 0006, a reducer has an input and output shaft; See at least Osaka Paragraph 0042, the wave generator is attached to the input shaft and connected to the rotation shaft of the motor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Osaka 

Regarding Claim 27, modified Nagai fails to disclose wherein the sensor is an encoder that detects an angle of the output shaft of the reducer. 
However, Osaka teaches this limitation (See at least Osaka Paragraph 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Nagai with the teachings disclosed in Osaka to have an encoder detect the angle of the output shaft of the reducer. Having an encoder on the output shaft can reduce the error in position of the distal end of the robot arm (See at least Osaka Paragraph 0006). Reducing errors will make the system operate more efficiently. 


Response to Arguments
Applicant’s arguments with respect to claims 16, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges that applicant has amended the claims to overcome the 103 rejections previously set forth. However, claims 16, 23, and 28 are now rejected using the prior arts of Nagai, Sejimo, and Linnell.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664